Citation Nr: 1106161	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent 
for service-connected chronic right knee condition with 
osteoarthritis prior to December 1, 2008, and in excess of 20 
percent since December 1, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1992 to September 
1996. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating action of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Wichita, Kansas, which, 
inter alia, denied a claim for increased rating for the right 
knee disability.  In his Substantive Appeal, the Veteran 
specifically limited his appeal to that issue.  

In a June 2010 rating decision, the RO increased the Veteran's 
disability evaluation for the service-connected right knee from 
10 to 20 percent disabling, effective, December 1, 2008.  As the 
rating for the right knee is less than the maximum available 
rating, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  Prior to December 1, 2008, the Veteran's service-connected 
right knee osteoarthritis disability is manifested by subjective 
complaints of pain and objective findings of slight instability.   

2.  Prior to December 1, 2008, there is x-ray evidence of 
arthritis of the right knee, with limited motion from 0 to 100 
degrees and subjective complaints of painful motion.

3.  Since December 1, 2008, there is x-ray evidence of arthritis 
of the right knee, with limited motion from 0 to 95 degrees and 
subjective complaints of painful motion; there is no objective 
evidence of ankylosis. 

4.  Since December 1, 2008, there is no evidence of more than 
slight lateral instability.  


CONCLUSIONS OF LAW

1.  Prior to December 1, 2008, the criteria for a separate 
disability evaluation of 10 percent, but no more, for instability 
of the service-connected right knee have been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 
4.71(a), Diagnostic Code 5257 (2010); VAOPGCPREC 23-97 (1997).  

2.  Prior to December 1, 2008, the criteria for a disability 
rating in excess of 10 percent for service-connected right knee 
osteoarthritis (separate from the 10 percent rating for 
instability of the right knee) have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 5003, 5260 (2010).

3.  Since December 1, 2008, the criteria for a disability rating 
in excess of 10 percent for service-connected right knee 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Codes 5003, 5260 (2010).

4.  Since December 1, 2008, the criteria for a disability rating 
in excess of 10 percent for instability of the service-connected 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in December 2007 and May 
2008 letters and the claim was readjudicated in October 2008, 
January 2009, and August 2010 supplemental statements of the 
case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, obtained private and VA 
outpatient treatment records, afforded the Veteran VA 
examinations, and assisted the Veteran in obtaining evidence.  
Based on the foregoing, all known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file, and the Veteran has not contended 
otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


Law and Regulations

The Veteran maintains that he is entitled to a disability rating 
greater than 10 percent for his service-connected chronic right 
knee osteoarthritis prior to December 1, 2008, and in excess of 
20 percent since December 1, 2008.  In that regard, disability 
evaluations are determined by the application of a schedule of 
ratings, which are based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including sections 
4.2, the regulations do not give past medical reports precedence 
over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Where, as in this case, entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course of 
the rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Historically, the Veteran's service-connected right knee 
disability has been rated under different diagnostic codes.  In a 
December 2005 rating decision, the RO granted service connection 
and assigned a noncompensable evaluation for chronic knee 
condition, right, with osteoarthritis, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5003-5257.  In a July 2006 rating decision, 
the RO increased the rating to 10 percent, and cited DC 5003-
5260.  The Veteran filed a claim for increased rating in November 
2007 and in the February 2008 rating action on appeal, the RO 
denied the claim, citing DC 5003-5260.  In June 2010, to RO 
increased the rating to 20 percent, under DC 5260-5003, effective 
December 1, 2008.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  See 38 C.F.R. § 4.27.  As to the 
codes assigned by the RO, DC "5003-5257" may be read to 
indicate that degenerative arthritis is the service-connected 
disorder, and it is rated as if the residual condition is 
recurrent subluxation or instability of the knee under Diagnostic 
Code 5257.  DC "5003-5260" may be read to indicate that the 
Veteran's right knee disability is rated as if the residual 
condition is limitation of flexion.  

Diagnostic Code 5003 provides that degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not added 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more minor joint groups.  A 20 
percent rating applies for X-ray evidence of involvement of two 
or more minor joint groups, with occasionally incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.     

Normal range of motion for the knee is from 0 degrees extension 
to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5260 and 5261 govern the limitation of motion of 
the knee.  DC 5260 concerns limitation of leg flexion.  A 
noncompensable rating is warranted where flexion is limited to 60 
degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  A 30 percent 
rating applies where flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.

DC 5261 pertains to limitation of leg extension.  A 
noncompensable rating is warranted where extension is limited to 
5 degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 degrees.  
A 40 percent rating is warranted where extension is limited to 30 
degrees.  A 50 percent evaluation is warranted where extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is assigned for 
slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires moderate 
impairment due to recurrent subluxation or lateral instability.
A 30 percent rating requires severe impairment due to recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  

Where a claimant has both limitation of flexion and limitation of 
extension of the same leg, separate ratings under diagnostic 
codes 5260 and 5261 are warranted to adequately compensate for 
functional loss associated with injury to the leg.  VAOPGCPREC 9-
04 (September 17, 2004).  In addition, separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 5003 
where there is x-ray evidence of arthritis in addition to 
recurrent subluxation or lateral instability.  See generally 
VAOPGCPREC 23-97 and VAOPGCREC 9-98.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6. 

Discussion

The Veteran's right knee disability is currently evaluated as 10 
percent disabling prior to December 1, 2008, and in excess of 20 
percent since December 1, 2008.  

The Veteran underwent a VA examination in January 2008 at which 
time he reported that he is self-employed as a plumber.  He 
denied the use of assistive devices.  He denied experiencing any 
functional limitations when standing or walking due to his right 
knee disability.  On examination, there was very mild 
medial/lateral instability.  There was no crepitation, mass 
behind the knee, grinding, or clicks or snaps.  Range of motion 
testing demonstrated flexion to 140 degrees and extension to 0 
degrees.  X-rays demonstrated mild arthritic changes.  There was 
no evidence of an acute fracture or dislocation.  Upon 
examination, the examiner diagnosed the Veteran with right knee 
osteoarthritis.  

A March 2008 VA outpatient treatment record demonstrates that the 
Veteran takes pain medication for his right knee.  On 
examination, the Veteran's knee was tender; however, there was no 
effusion. 

In August 2008, the Veteran's spouse submitted a letter on the 
Veteran's behalf indicating that she has noticed that the 
Veteran's range of motion has diminished in the past two years, 
as he experiences diminished mobility and pain.  She reported 
that the Veteran's pain keeps him awake at night and she has 
heard him crying due to the pain.  She further reported that he 
limps when he walks, has difficulty climbing the stairs, and 
trouble getting out of bed.  

Private treatment records from Dr. J.A. dated in April 2005 to 
May 2005 demonstrate the Veteran sought treatment for knee pain.  

A December 2008 private treatment record shows the Veteran sought 
treatment for knee pain.  The Veteran reported that he 
experiences popping, locking, and catching.  He also complained 
of swelling and giving way.  He further reported that his 
symptoms are worse with weather, sitting for long periods of 
time, standing for long periods of time, and driving.  He 
currently takes pain medication for his condition; however, it 
does not provide him any relief.  On examination, the Veteran's 
range of motion revealed flexion to 100 degrees and extension to 
0 degrees.  He had good quadriceps strength; there was no 
effusion.  There was pain on compression of both the medial and 
lateral compartment and tenderness over the medial and lateral 
compartment.  There was patella compression pain.  Anterior draw 
test and Lachman's testing were negative.  Sensation was intact 
to light touch throughout.  X-rays did not reveal fractures or 
bony abnormalities.  There was significant joint narrowing 
consistent with arthritis.  The physician diagnosed moderate 
degenerative joint disease of the right knee. 

At a July 2009 VA examination, the Veteran reported that he 
experiences increased pain in his right knee, decreased mobility, 
and difficulty staying asleep at night due to the pain.  He 
reported experiencing instability, his knee giving way, 
stiffness, weakness, incoordination, swelling, tenderness, 
redness and warmth.  He is currently taking pain medication for 
his condition.  He further reported experiencing weekly flare-
ups, which last for hours and are alleviated by icing the knee 
and pain medication.  The Veteran is currently a full-time 
plumber and has been for several years.  He lost four weeks of 
time from work due to pain in his joints during the past 12-month 
period.  The impact of the Veteran's disabilities on his 
occupational activities include decreased mobility, problems 
lifting and carrying, weakness or fatigue, decreased strength, 
and lower extremity pain, leading to increased absenteeism and 
the assignment of different duties at work.  The effects of the 
Veteran's disability on his activities of daily living include a 
severe effect on chores, exercise, recreation, traveling, 
feeding, bathing, dressing, toileting, and driving; his 
disability prevents him from shopping and engaging in sports; and 
there is a moderate effect on his grooming.    


On examination, there was no crepitation, clicks or snaps, 
grinding, or instability.  There were no patellar or meniscus 
abnormalities.  There were no abnormalities of the tendons or 
bursae.  Range of motion revealed flexion to 100 degrees and 
extension to 0 degrees and evidence of pain with active motion.  
There was objective evidence of pain following repetitive motion 
and the Veteran's flexion was from 0 to 95 degrees.  There was no 
evidence of ankylosis.  X-rays demonstrated that there was no 
acute fracture or dislocation in the right knee and joint spaces 
appeared maintained.  Upon examination and review of the 
Veteran's claims file, the examiner diagnosed the Veteran with 
degenerative joint disease of the right knee.  

Prior to December 1, 2008

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992). 

As detailed above, the RO has historically evaluated the 
Veteran's service-connected right knee disability under different 
hyphenated diagnostic codes as if the residual was either 
instability or limitation of motion.  However, instability and 
limitation of motion (either flexion or extension) are separate 
diagnoses for which separate diagnostic codes are available and 
for which separate ratings may be assigned.  

Based on a review of the evidence, the Board concludes that the 
Veteran's right knee disability is characterized by arthritis, 
limitation of flexion, pain on motion, and slight instability and 
his condition is more appropriately evaluated by assigning 
separate ratings under DC 5260 for limitation of flexion and 5257 
for instability.  

As noted, arthritis shown by X-ray studies is rated based on 
limitation of motion of the affected joint.  When limitation of 
motion would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  In this 
regard, as the January 2008 VA examination reveals normal range 
of motion; specifically, 0 degrees extension to 140 degrees 
flexion.  The December 2008 private treatment record reveals 0 
degrees extension to 100 degrees flexion.  As there is no 
evidence of limitation of extension of his right knee, the 
Veteran does not warrant a separate compensable rating for his 
right knee under 5261.  While the Veteran has exhibited 
limitation of flexion of his right knee, it has been at worse, to 
100 degrees (with consideration of pain).  Absent evidence of 
limitation of flexion to 30 degrees, the Veteran does not warrant 
the next higher 20 percent disability evaluation under DC 5260.  
As the evidence does not demonstrate additional limitation of 
motion due to pain, the range of motion does not more nearly 
approximate or equate to flexion limited to 60 degrees or 
extension limited to 5 degrees, the criteria for a separate 
noncompensable rating under DC's 5260 and 5261, considering 38 
C.F.R. § 4.40, 4.45, and 4.59.  As such, the Veteran does not 
warrant a disability rating in excess of 10 percent under DC's 
5260 or 5261.  

DC 5256 is not applicable, as the Veteran does not, nor has he 
ever demonstrated ankylosis of his right knee.  Likewise, DC 5258 
is not for application in the present case.  While the Board 
notes that during the December 2008 private examination the 
Veteran reported experiencing locking episodes, there was no 
noted objective evidence of locking on examination.  The evidence 
of record does not demonstrate impairment of the Veteran's tibia 
and fibula, thus DC 5262 is not for application in this case.  
Similarly, as the evidence fails to show genu recurvatum, DC 5263 
is inapplicable.  As such, the Veteran is not entitled to a 
disability evaluation in excess of 10 percent under DC 5256, 
5258, 5262, or 5263.    

However, the Board does find that a separate 10 percent 
disability rating based on instability under DC 5257 is 
warranted, as there is objective evidence instability.  
Specifically, during the January 2008 VA examination, the 
objective evidence demonstrates that the Veteran has very mild 
medial/lateral instability.  The evidence, however, does not 
demonstrate that the Veteran warrants the next higher 20 percent 
disability evaluation for the period prior to December 1, 2008, 
as he does not exhibit moderate instability.    Therefore, the 
Board finds that the a separate 10 percent disability rating, but 
no more, for instability under DC 5257 is warranted.  VAOPGCPREC 
23-97 (1997).  

Since December 1, 2008

Effective December 1, 2008, the RO assigned a single 20 percent 
evaluation under DC 5260-5003, for limitation of flexion, but 
noted a December 1, 2008, private treatment record that included 
a finding of "giving way."  The Veteran's right knee disability 
is characterized by limitation of flexion and instability and is 
more appropriately evaluated by assigning separate 10 percent 
evaluations under DC 5257 and 5260.  Pernorio, 2 Vet. App. at 
625.  

Upon review of the evidence of record, the Board finds that 
ratings in excess of 10 percent for the instability and 10 
percent for limitation of flexion are not warranted.  The July 
2009 VA examination shows flexion to 95 degrees following 
repetitive motion and extension to 0 degrees; thus, increased 
rating are not warranted under DC 5260 or 5261 for limitation of 
motion.  Even considering the DeLuca, the Veteran did not 
demonstrate flexion or extension warranting an increased rating 
for the period under consideration.  38 C.F.R. § 4.71a, DC's 5260 
and 5261.  Further, as there is no evidence of moderate 
instability, an increased rating is not warranted under DC 5257.  

None of the other potentially applicable Diagnostic Codes are 
appropriate in this case with regard to the rating periods being 
considered.  There is no evidence of ankylosis, impairment of the 
tibia and fibula, genu recurvatum (hyperextended knee), 
dislocation or removal of semilunar cartilage. 

As the preponderance of the evidence is against the claim for an 
increased rating for either instability or limitation of flexion 
since December 1, 2008, the benefit of the doubt rule does not 
apply, and the claim for increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 50.


Extraschedular Considerations

During the July 2009 VA examination, the Veteran indicated that 
the pain in his joints has caused him to miss four weeks of work 
during the past 12-month period.  Further, during the 
examination, the effects of the Veteran's disability on his 
activities of daily living were noted to be severe on chores, 
exercise, recreation, traveling, feeding, bathing, dressing, 
toileting, and driving; his disability prevents him from shopping 
and engaging in sports; and there is a moderate effect on his 
grooming.  As such, the Board must adjudicate the issue of 
whether referral for an extraschedular rating is warranted.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected right knee 
condition.  The discussion above reflects that the Veteran's knee 
disability is primarily manifested by pain, instability and 
limitation of motion.  Many of the applicable diagnostic codes 
used to rate the Veteran's disability provide for ratings based 
on limitation of motion.  See Diagnostic Codes 5260, 5261.  The 
effects of pain and functional impairment have been taken into 
account and are considered in applying the relevant criteria in 
the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 202.  The effects of the Veteran's disabilities have 
been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

ORDER

Prior to December 1, 2008, entitlement to a separate 10 percent 
rating for instability of the right knee is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits. 

Prior to December 1, 2008, entitlement to a disability rating in 
excess of 10 percent for arthritis of the service-connected right 
knee is denied.

Since December 1, 2008, entitlement to a disability rating in 
excess of 10 percent for limitation of flexion of the service-
connected right knee is denied.

Since December 1, 2008, entitlement to a disability rating in 
excess of 10 percent for instability of the service-connected 
right knee is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


